Citation Nr: 0331246	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  03-25 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals  
(BVA or Board) on appeal from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, which denied the benefit sought on 
appeal.  The veteran, who had active service from July 1940 
to May 1946, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.

REMAND

Upon preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.

Both the April 2002 rating decision and the October 2003 
Informal Hearing Presentation indicate that the veteran 
served in the Army Reserves from May 1946 to July 1970.  
However, such service has not been verified, nor is it clear 
as to whether any of this service involved active duty 
training.  This information is necessary in determining 
whether the veteran would be entitled to service connection 
for hearing loss during active duty training.  Therefore, 
the RO should verify the beginning and ending dates of all 
periods of the veteran's active duty training with the Army 
Reserves.

Although the veteran was afforded a VA examination, the 
examiner based her opinion partly on a May 1966 physical 
examination that included audiometric testing.  However, 
information available to the Board indicates that 
audiometric testing performed prior to October 31, 1967 was 
presumably in ASA units, which must be converted to ISO 
(ANSI) units.  The Board notes that, if the results of the 
May 1966 examination had been converted to ISO units, they 
would have demonstrated a degree of hearing loss.  For 
example, once converted, the pure tone threshold at 6000 
Hertz is 30 decibels in the right ear and 25 decibels in the 
left ear.  Therefore, the Board is of the opinion that 
another VA examination and medical opinion are necessary for 
the purpose of determining the nature and etiology of the 
veteran's hearing loss.

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA notification letter is misleading and detrimental 
to claimants whose claims are prematurely denied short of 
the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA 
notice.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, the case is REMANDED 
for the following actions:

1.  The RO should verify the beginning 
and ending dates for all periods that 
the veteran served on active duty 
training with the Army Reserves.  

2.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of his bilateral hearing loss.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including service medical 
records, and offer an opinion as to 
whether there is a current disorder and 
if so, whether it is causally or 
etiologically related to the veteran's 
military service.  (The examiner is 
advised that audiometric testing 
performed prior to October 31, 1967 was 
presumably in ASA units, which must be 
converted to ISO (ANSI) units as 
follows:  add 15 at 500 Hertz, 10 at 
1000, 2000, and 3000 Hertz, 5 at 4000 
Hertz, and 10 at 6000 and 8000 Hertz.)  
A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2003), copies of all 
pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

3.  In addition to the development 
requested above, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied 
in accordance with the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.


	                  
_________________________________________________
S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



